Title: To John Adams from United States House of Representatives, 19 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					May 19, 1790
				
				The House of Representatives have agreed to the report of the joint committee appointed to consider and report their opinion on the question, when, according to the constitution, the terms for which the President, Vice President, Senators, and Representatives, have been respectively chosen, shall be deemed to have commenced; and have appointed a committee to report a bill pursuant to the last paragraph of the said report. 
				
					
				
				
			